Citation Nr: 1721573	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative joint disease (DJD) of the thoracolumbar spine in excess of 10 percent to July 19, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1972 to August 1972 with additional service in the Texas National Guard.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and an initial disability rating of 10 percent for DJD of the thoracolumbar spine, effective October 4, 2010.

In an August 2012 substantive appeal, the Veteran requested a Board hearing, which was scheduled for February 12, 2013.  The Veteran did not appear for the hearing.  In a statement dated January 31, 2013, and received by VA on February 4, 2013, the Veteran withdrew his request for a hearing.  

In February 2014, the Board remanded the case for further development.  

The RO re-adjudicated the Veteran's claim in January 2017 and assigned an increased disability rating of 20 percent, effective July 19, 2014.  Since 20 percent is not a full grant of the benefits sought on appeal and since the Veteran did not withdraw his claim to a higher rating, the matter remains before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO denied entitlement to a TDIU in October 2013.  However, a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record has raised the issue of a TDIU.  Specifically, the July 2014 VA examiner opined that it is unlikely that the Veteran could get or maintain any gainful employment due to his back condition.  Therefore, the title page reflects the added issue of entitlement to a TDIU.

In January 2017, the RO in part denied service connection for asbestosis.  The Veteran expressed timely disagreement in February 2017.   The RO acknowledged the disagreement in correspondence the same month. As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Therefore, no further action on the part of the Board is warranted at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Board remanded the case in February 2014 to clarify the nature and severity of the Veteran's thoracolumbar spine disability.  The Veteran was afforded VA examinations in July 2014 and October 2016.  Pursuant to the medical findings of these examinations, the Veteran's disability rating was increased to 20 percent, effective July 19, 2014. 

A VA examination of the Veteran's thoracolumbar spine "to be adequate . . . must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."  See Correia v. Mc Donald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint."  As the July 2014 and October 2016 VA examinations did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information pursuant to Correia.

The Veteran is obtaining on-going VA outpatient medical care.  The file contains records of this care through February 2016.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from February 2016 to the present.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Request all records of VA outpatient treatment for the Veteran since February 2016 and associate any records received with the electronic claims file. 

2.  Schedule the Veteran for a VA examination, for evaluation of his service-connected thoracolumbar spine disability with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the report of the examiner should note review of the claims file.  The examiner should provide a thorough description of the Veteran's thoracolumbar spine including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine as appropriate.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case he or she should state why.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired by the lumbar spine disability. 

3.  After completion of the above review of the expanded record, re-adjudicate the claim for a disability rating for DJD of the lumbar spine in excess of 10 percent to July 19, 2014 and in excess of 20 percent including whether a TDIU is warranted due solely to the lumbar spine disability.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

